DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to an apparatus, classified in CPC B05B 15/60.
II. Claims 10-16, drawn to an apparatus, classified in CPC B08B 5/00.
III. Claims 17-20, drawn to a method, classified in CPC H01L 21/67034.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed (Invention II) does not require the particulars of the subcombination as claimed (Invention I) because the combination does not require: “the guide pin configured to align the base and mounting assembly”; “the leveler configured to position the crossbar relative to the base”; the two arms “configured to support one or more spray bars.” Additionally, the subcombination has separate utility such as air drying an object, supporting an object, or tilting an object.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions I and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used for air drying an object, supporting an object, or tilting an object. Conversely, the method as claimed can be practiced by an apparatus that does not require: “a crossbar having a plurality of orifices extending from a top surface of the crossbar to a bottom surface of the crossbar; a guide pin disposed within one of the plurality of orifices of the crossbar and in contact with the base, the guide pin configured to align the base and mounting assembly; a leveler disposed within one of the plurality of orifices of the crossbar and in contact with the base, the leveler configured to position the crossbar relative to the base; and two arms coupled to the crossbar, each arm orthogonally disposed at opposing distal ends of the crossbar and configured to support one or more spray bars.”
Inventions II and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used for spraying a liquid (e.g., cleaning liquid, etching liquid, coating liquid, etc.) onto an object, air drying an object, supporting an object, or tilting an object. Conversely, the method as claimed can be practiced by an apparatus that does not require: “a crossbar having a plurality of first orifices extending from a top surface of the crossbar to a bottom surface of the crossbar and two distal ends; two or more guide pins disposed within the plurality of first orifices of the crossbar and in contact with the base, wherein at least one guide pin is located at each distal end of the crossbar; two or more levelers disposed within the plurality of first orifices and in contact with the base, wherein at least one leveler is located at each distal end of the crossbar; and two arms coupled to the crossbar, each arm orthogonally disposed at opposing distal ends of the crossbar and comprising one or more second orifices; and one or more spray bars disposed in the one or more second orifices of the two arms.”
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

This application contains claims directed to the following patentably distinct species:
Species A: each of the two or more levelers may be individually torqued at equal amounts to uniformly raise or lower the mounting assembly across a horizontal plane (see claim 14, para. 0032);
Species B: each of the two or more levelers may be individually torqued at varying amounts to tilt the mounting assembly (see claim 15, para. 0032).
The species are independent or distinct because they are considered alternatives (see para. 0032). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 10 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: Species A and B require different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with JOSEPH STEVENS on 5/2/2022, a provisional election was made WITH traverse to prosecute the Invention II, Species B (claims 10-13 and 15-16).  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-9, 14, and 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: 
“levelers” in claims 10 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“leveler” is interpreted as requiring the structure(s) of a screw (see fig. 2, 3A-3C, para. 0035-36, “leveling screws 214”), and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 11 recites “two spray bars are disposed in the one or more second orifices.” There is a mismatch in the number of spray bars and the number of second orifices. The language should make clear that: (a) there are two spray bars; (b) there are two arms; (c) each arm has two of the recited “second orifices” (i.e., a total of four orifices).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “wherein the one or more spray bars are adjustable about an x, y, and z axis.” It’s unclear what’s meant by “adjustable about an x, y, and z axis.” The specification discloses three axes—x-axis, y-axis, and z-axis (see para. 0034, fig. 2)—so it’s unclear what’s considered “an x, y, and z axis.” Moreover, the phrase “about an . . . axis” is confusing, because the phrase is conventionally used to refer to rotation about or around an axis. Additionally, although the specification discloses that each spray bar can rotate about the x-axis and rotate about the z-axis (see para. 0034, fig. 2), it does not disclose that the spray bar can rotate about the y-axis. Likewise, the specification discloses that the spray bar can linearly shift along the y-axis (see para. 0034, fig. 2), but does not disclose that it can linearly shift along the x-axis or the z-axis. Clarification regarding “adjustable about an x, y, and z axis” is hereby requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over ZHAO (Chinese Publication CN108831849A, as translated by Espacenet) in view of IKEDA (Japanese Publication JP2007111612A, as translated by Espacenet).
Regarding Claim 10, ZHAO teaches an apparatus (see fig. 1-3, para. 0009, 0028; see also annotated fig. 2-3 below).

    PNG
    media_image1.png
    826
    568
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    360
    681
    media_image2.png
    Greyscale

ZHAO’s apparatus comprises a base (upper portion of tank 100, see fig. 1-3; see also annotated fig. 3); two arms (see reference # 340 in fig. 3; see also annotated fig. 2-3) comprising a plurality of second orifices (see annotated fig. 2); a plurality of spray bars (spray bars 320 and 330, fig. 1-3, para. 0046) disposed in the second orifices of the two arms (see annotated fig. 2-3).
ZHAO does not explicitly teach:
“a mounting assembly disposed atop the base, the mounting assembly comprising: a crossbar having a plurality of first orifices extending from a top surface of the crossbar to a bottom surface of the crossbar and two distal ends; two or more guide pins disposed within the plurality of first orifices of the crossbar and in contact with the base, wherein at least one guide pin is located at each distal end of the crossbar; two or more levelers disposed within the plurality of first orifices and in contact with the base, wherein at least one leveler is located at each distal end of the crossbar”;
The two arms are “coupled to the crossbar” and “each arm orthogonally disposed at opposing distal ends of the crossbar.”
IKEDA teaches a substrate processing apparatus (see fig. 11-12, para. 0001) comprising a spray bar (nozzle 78, see fig. 11-12, para. 0053, 0060), just like the present application. IKEDA teaches a base (see annotated fig. 11 below); a mounting assembly disposed atop the base (see annotated fig. 11), the mounting assembly comprising: a crossbar (nozzle support 134, fig. 11-12, para. 0060) having a plurality of first orifices extending from a top surface of the crossbar to a bottom surface of the crossbar (see fig. 11, guide members 142L/142R and screws 140L/140R go through nozzle support 134) and two distal ends (see fig. 11); two guide pins (guide members 142L/142R) disposed within the plurality of first orifices of the crossbar and in contact with the base (see annotated fig. 11), wherein at least one guide pin is located at each distal end of the crossbar (see annotated fig. 11); two levelers (screws 140L/140R) disposed within the plurality of first orifices and in contact with the base (see annotated fig. 11), wherein at least one leveler is located at each distal end of the crossbar (see annotated fig. 11).

    PNG
    media_image3.png
    641
    733
    media_image3.png
    Greyscale

Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify ZHAO to incorporate a mounting assembly disposed atop the base—wherein the mounting assembly comprises a crossbar with first orifices, guide pins, and levelers (see IKEDA)—with reasonable expectation of moving the spray bars, for several reasons. First, making something movable or portable is considered obvious. MPEP § 2144.04.V.A. ZHAO’s spray nozzles, after being movable/portable, would still perform the same functions as before (e.g., spraying), thus yielding predictable results. Second, it’s well known in the art that a spraying apparatus can comprise a mounting assembly disposed atop a base—wherein the mounting assembly comprises a crossbar with first orifices, guide pins, and levelers—for moving a spray bar (see IKEDA). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. The mounting assembly as incorporated would still perform the same functions as before (e.g., moving spray bar), thus yielding predictable results. 
In the resulting combination of ZHAO and IKEDA, the two arms (see reference # 340 in fig. 3 of ZHAO; see also annotated fig. 2-3 of ZHAO) would be coupled to the crossbar and each arm would be orthogonally disposed at opposing distal ends of the crossbar.
Regarding claim 11, the combination of ZHAO and IKEDA teaches the apparatus of claim 10. The combination teaches wherein two spray bars (see reference # 340 in fig. 3 of ZHAO; see also annotated fig. 2-3 of ZHAO) are disposed in the second orifices (see annotated fig. 2-3 of ZHAO), the spray bars positioned to form a channel through which a substrate may be transported (see fig. 1-4 of ZHAO, wafer 400 moves through the channel between spray bars 320 and 330).
Regarding claim 12, the combination of ZHAO and IKEDA teaches the apparatus of claim 11. The combination teaches wherein each spray bar (spray bars 320 and 330) is configured to direct a vapor (see ZHAO at para. 0046, fig. 4) towards an opposing side of the substrate as it is transported through the channel (see ZHAO at fig. 1-4, para. 0046).
Regarding claim 15, the combination of ZHAO and IKEDA teaches the apparatus of claim 10. The combination teaches wherein each of the two or more levelers may be individually torqued at varying amounts (see IKEDA at para. 0060, the vertical movement amount and the height position of the spray bar 78 on both the left and right sides can be arbitrarily controlled by motors 138L and 138R); this means the apparatus is structurally fully capable of tilting the mounting assembly.
Regarding claim 16, the combination of ZHAO and IKEDA teaches the apparatus of claim 10. The combination teaches wherein the spray bars are adjustable about an x, y, and z axis (as explained above, the spray bars can move vertically and can tilt).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of ZHAO and IKEDA (as applied to claim 10), in view of BROWN (US PGPUB 20030200988).
Regarding claim 13, the combination of ZHAO and IKEDA teaches the apparatus of claim 10. The combination teaches the spray bars are disposed in the two arms, which are parts of the mounting assembly (as explained above), and each spray bar has a longitudinal axis (see ZHAO at fig. 1-3).
The combination does not explicitly teach wherein the one or more spray bars are rotatable about their longitudinal axis.
BROWN teaches a substrate processing apparatus comprising spray bars (see abstract, fig. 1A, 9A-9B, para. 0080), just like the present application. BROWN teaches each spray bar is rotatable its longitudinal axis (see fig. 9A-9B, para. 0080); this allows the angle of vapor from the spray bar to be adjusted (see para. 0080).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of ZHAO and IKEDA to make each spray bar rotatable about its longitudinal axis, with reasonable expectation of adjusting the angle of vapor flowing from the spray bar, for several reasons. First, making each spray bar rotatable about its longitudinal axis yields the benefit of adjusting the angle of vapor (see BROWN); given this benefit, a person having ordinary skill in the art would’ve been motivated to make each spray bar rotatable about its longitudinal axis. Second, it’s well known in the art that a spray bar can be rotatable about its longitudinal axis (see BROWN). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. The spray bars made rotatable about their longitudinal axis would still perform the same functions as before (e.g., spraying vapor), thus yielding predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422. The examiner can normally be reached M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714